                      Case 2:21-mj-00105-MPK Document 1 Filed 01/19/21 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                           for the
                                                        DistrictDistrict
                                                   __________    of Columbia
                                                                         of __________

                  United States of America                                      )
                              v.                                                )
                     Jordan Robert Mink                                         )         Case No.
                                                                                )
                                                                                )
                                                                                )
                           Defendant(s)


                                                         CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                    January 6, 2021                           in the county of                                                      in the
                       District of            Columbia                   , the defendant(s) violated:

            Code Section                                                                      Offense Description
                                                 (1) Unlawful Entry on Restricted Building or Grounds While Using or Carrying a Deadly or Dangerous Weapon;
 (1) 18 U.S.C. §§ 1752(a), (b)(1)(A)             (2) Unlawful Injury to Property on Capitol Grounds;
 (2) 40 U.S.C. §§ 5104(d)                        (3) Violent Entry, Disorderly Conduct, Physical Violence on Capital Grounds
                                                 (4) Distruction of government property valuded at over $1,000
 (3) 40 U.S.C. §§ 5104(e)(2), 5104               (5) Theft of Government Property
                                                 (6) Aiding and Abetting
 (e)(2)(D), (F) and (G)
 (4)18 U.S.C. § 1361
 (5) 18 U.S.C. § 641
 (6)18 U.S.C. § 2(a)



         This criminal complaint is based on these facts:
 SEE ATTACHED AFFIDAVIT




         ✔ Continued on the attached sheet.
         u



                                                                                                                      Complainant’s signature

                                                                                                             Bryan T. Alfredo, Special Agent
                                                                                                                       Printed name and title
$WWHVWHGWRE\WKHDSSOLFDQWLQDFFRUGDQFHZLWKWKHUHTXLUHPHQWVRI)HG5&ULP3E\
BBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBBB
Telephone                                        VSHFLI\UHOLDEOHHOHFWURQLFPHDQV 
                                                                                                                                   2021.01.18 22:09:35
Date:             01/18/2021                                                                                                       -05'00'
                                                                                                                     Judge’s signature

City and state:                           Washington, DC                                  Robin M. Meriweather, U.S. Magistrate Judge
                                                                                                                       Printed name and title
